NEWS FOR IMMEDIATE RELEASE October 25, 2010For Further Information Contact: Paul M. Limbert President and Chief Executive Officer or Robert H. Young Executive Vice President and Chief Financial Officer (304) 234-9000 NASDAQ Symbol: WSBC Website: www.wesbanco.com WesBanco Announces Improved Third Quarter 2010 Results Wheeling, WV… Paul M. Limbert, President and Chief Executive Officer of WesBanco, Inc. (NASDAQ Global Market: WSBC), a Wheeling, West Virginia based multi-state bank holding company, today announced earnings for the third quarter and year-to-date periods ended September 30, 2010. Net income available to common shareholders for the quarter ended September 30, 2010 was $9.2 million as compared to $2.3 million for the third quarter of 2009, representing an increase of 294%, while diluted earnings per common share were $0.34 for the third quarter of 2010, as compared to $0.09 per common share for the third quarter of 2009.For the nine month period, net income available to common shareholders was $25.3 million or $0.95 per common share, while for the same period in 2009, net income available to common shareholders was $11.4 million or $0.43 per common share.Net income available to common shareholders increased 122% in the first nine months of 2010 as compared to 2009. Mr. Limbert commented, “WesBanco has continued to improve profitability, despite the slow economic recovery.Net income grewsignificantly in the first nine months of 2010, and the quarter ending September 30, 2010 is the fourth consecutive quarter of growth in net income on a linked-quarter basis.The growth in net income was achieved through improving net interest income, improving revenues from the Trust, Securities and Mortgage business units and the significant benefits of repurchasing TARP preferred shares in the third quarter of 2009, combined with a lower provision for the quarter and continued successful cost control throughout the organization.” Net Interest Income Net interest income increased $1.6 million or 3.9% in the third quarter and $6.0 million or 5.1% in the year-to-date period of 2010 as compared to the same periods in 2009 due to the Bank’s ability to manage rates on its loan and deposit accounts.Net interest income has now increased for six consecutive quarters.The net interest margin was 3.61% in the third quarter of 2010 and 3.58% for the nine months ending September 30, 2010, an increase of 26 basis points in both periods as compared to the same periods in 2009.The average rate on interest bearing liabilities decreased by 65 basis points in the third quarter and 61 basis points in the year-to-date period, while the rate on earning assets declined at a much slower pace of 32 basis points in the third quarter and 28 basis points in the first nine months.Lower rates on maturing higher rate certificates of deposit and an increase in lower cost deposits, primarily money market accounts, all contributed to the improvement in the cost of funds.In addition, the average balance for borrowings, which generally have higher interest rates, decreased 2 by $315.3 million or 39.3% in the third quarter of 2010 from the third quarter of 2009, through planned reductions utilizing the liquidity obtained through the branch acquisition in the first quarter of 2009 and pay downs on loans.Improvements in the mix of deposits accounts, with CD’s dropping to 41.8% of total deposits and demand deposits increasing to 25.3% of total deposits, also contributed to the improved cost of funds.The marginalso benefited from a 8.9% increase in average non-interest bearing deposit balances as a result of retail marketing campaigns and a focus on treasury management deposits from business customers.Total borrowings excluding junior subordinated debt are down to 8.2% of total assets from 14.5% last year. Provision and Allowance for Credit Losses The provision for credit losses decreased $4.4 million in the third quarter and $1.1 million in the first nine months of 2010 compared to the same periods of 2009. The provision in the current quarter was stable compared to each of the preceding quarters in 2010. Net charge-offs increased $5.6 million in the third quarter compared to the second quarter of 2010 due to $10.5 million of charge-offs relating to the sale of $11.6 million of commercial real estate and $3.0 million of commercial loans at carrying value.Previous reserves associated with these loans totaled $5.4 million. Net charge-offs in the current quarter also include $1.5 million attributable to a foreclosure on a $2.9 million non-accrual commercial real estate loan. The allowance for loan losses decreased $6.2 million compared to June 30, 2010 and $2.2 million compared to December 31, 2009 due primarily to the reduction of required reserves attributable to loans that were sold or otherwise charged down in the current quarter. The allowance for loan losses was 1.78% of total loans at September 30, 2010 compared to 1.76% at December 31, 2009 and 1.74% at September 30, 2009. Non-accrual loans decreased $11.7 million from year-end primarily as a result of the sale or foreclosure of loans in the current and prior quarters and other successful efforts to exit or reduce this category of loans.However, total non-performing loans increased $8.8 million in the third quarter compared to December 31, 2009 due to a $20.5 million increase in renegotiated loans that continue to perform in accordance with their modified terms. Loans past due 30 days or more and accruing interest decreased $9.4 million in the current quarter compared to June 30, 2010 and were also slightly down from year end. Non-Interest Income and Non-Interest Expense For the third quarter of 2010 non-interest income decreased $3.6 million and for the nine months ended September 30, 2010 it decreased $2.7 million as compared to the same period in 2009.The quarterly decrease was principally due to a $1.8 million decline in service charges on deposits resulting from changes in overdraft fee structures mandated by recent regulatory changes, reduced income from bank owned life insurance due to a benefit claim recognized in the third quarter of 2009 and increased losses on other real estate owned.The year-to-date decrease is due to decreases in service charges on deposits and $3.1 million in year-to-date write-downs in other real estate owned of a hotel property.Improvements in non-interest income included trust fee growth of 12.9% in the first nine months of 2010 as compared to the first nine months of 2009 due to new business developed this year and improved market conditions.In addition, revenue increased in most other major non-interest operating areas including electronic banking fees, securities brokerage revenue and mortgage banking. Non-interest expenses decreased $2.0 million in the third quarter and $6.4 million year-to-date as compared to the same periods in 2009.WesBanco significantly reduced expenses in most expense categories including salaries and wages, employee benefits, marketing and professional fees, somewhat offset by increases in foreclosure-related property expenses and occupancy expenses.In addition, the year-to-date expense reduction 3 includes a decrease in FDIC insurance of $2.1 million primarily due to a special assessment of $2.6 million in the second quarter of 2009, partially offset by premium increases due to higher deposit levels. Financial Condition Total assets decreased 3.6% from last September, while decreasing only 0.6% as compared to year end 2009.Portfolio loans decreased 5.2% from last September, primarily due to continued strategic decreases in residential real estate loans, a focus on reasonable credit terms for borrowers and compressed demand for commercial and consumer loans as a result of the slow economic recovery.Total deposits increased by 4.1%, primarily due to a 25.8% increase in money market deposits, which, combined with smaller increases in demand and savings deposits more than offset a 6.7% decrease in CDs.The reduction in CDs was due to planned reductions of non-relationship customers acquired with the branch acquisition in 2009.Total borrowings, excluding junior subordinated debt, decreased by $365.2 million or 45.4% as compared to September 30, 2009 and 35.8% as compared to December 31, 2009, funded by the increased deposits and the decreases in loans.The planned deleveraging of the balance sheet, together with weak loan demand as a result of the prolonged recession, resulted in a reduction of total average earning assets by 4.9% in the third quarter and 3.6% for the nine month period as compared to 2009. WesBanco continues to maintain strong regulatory capital ratios of 8.17% tier I leverage, 11.64% tier I risk-based capital, and 12.89% total risk-based capital, all of which improved in each of the last four consecutive quarters and are above the “well-capitalized” standards promulgated by bank regulators. Total tangible equity to tangible assets (non-GAAP measure) improved to 6.34% at September 30, 2010 from 6.27% at June 30, 2010 and from 5.88% at year end, primarily due to balance sheet management strategies and a 3.3% increase in shareholders’ equity from December 31, 2009.The increase in shareholders’ equity was the result of improved operating results and increases in other comprehensive income due to higher unrealized securities gains. WesBanco is a multi-state bank holding company with total assets of approximately $5.4 billion, operating through 112 branch locations and 134 ATMs in West Virginia, Ohio, and Pennsylvania. WesBanco’s banking subsidiary is WesBanco Bank, Inc., headquartered in Wheeling, West Virginia. WesBanco also operates an insurance brokerage company, WesBanco Insurance Services, Inc., and a full service broker/dealer, WesBanco Securities, Inc. Forward-looking Statements: Forward-looking statements in this report relating to WesBanco’s plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The information contained in this report should be read in conjunction with WesBanco’s Form 10-K for the year ended December 31, 2009 and documents subsequently filed by WesBanco with the Securities and Exchange Commission (“SEC”), including WesBanco’s Forms 10-Q for the quarters ended March 31, and June 30, 2010, which are available at the SEC’s website www.sec.gov or at WesBanco’s website, www.wesbanco.com.Investors are cautioned that forward-looking statements, which are not historical fact, involve risks and uncertainties, including those detailed in WesBanco’s most recent Annual Report on Form 10-K filed with the SEC under Part I, Item 1A. Risk Factors.Such statements are subject to important factors that could cause actual results to differ materially from those contemplated by such statements, including without limitation, the effects of changing regional and national economic conditions; changes in interest rates, spreads on earning assets and interest-bearing liabilities, and associated interest rate sensitivity; sources of liquidity available to WesBanco and its related subsidiary operations; potential future credit losses and the credit risk of commercial, real estate, and consumer loan customers and their borrowing activities; actions of the Federal Reserve Board, Federal Deposit Insurance Corporation, the SEC, Financial Institution Regulatory Authority, Municipal Securities Rulemaking Board, Securities Investors Protection Corporation, and other regulatory bodies; potential legislative and federal and state regulatory actions and reform, including, without limitation, the impact of the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act; adverse decisions of federal and state courts; fraud, scams and schemes of third parties; internet hacking; competitive conditions in the financial services industry; rapidly changing technology affecting financial services; marketability of debt instruments and corresponding impact on fair value adjustments; and/or other external developments materially impacting WesBanco’s operational and financial performance. WesBanco does not assume any duty to update forward-looking statements. WESBANCO, INC. Consolidated Selected Financial Highlights Page 4 (unaudited, dollars in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended STATEMENT OF INCOME September 30, September 30, Interest and dividend income % Change % Change Loans, including fees (8.27%) (7.43%) Interest and dividends on securities: Taxable (15.20%) (7.20%) Tax-exempt (23.14%) (20.33%) Total interest and dividends on securities (17.22%) (10.78%) Other interest income 84 22.62% (0.99%) Total interest and dividend income (10.18%) (8.10%) Interest Expense Interest bearing demand deposits (17.41%) (9.52%) Money market deposits 3.58% 22.58% Savings deposits (12.05%) (1.46%) Certificates of deposit (32.50%) (31.35%) Total interest expense on deposits (27.09%) (24.11%) Federal Home Loan Bank borrowings (53.74%) (37.69%) Other short-term borrowings (32.19%) (36.68%) Junior subordinated debt owed to unconsolidated subsidiary trusts (19.31%) (29.73%) Total interest expense (33.06%) (28.32%) Net interest income 3.85% 5.06% Provision for credit losses (27.30%) (2.96%) Net interest income after provision for credit losses 24.68% 8.59% Non-interest income Trust fees 7.33% 12.91% Service charges on deposits (26.34%) (11.30%) Electronic banking fees 14.18% 14.06% Net securities brokerage revenue (7.10%) 17.11% Bank-owned life insurance (53.07%) (23.82%) Net securities gains (26.19%) (16.50%) Net gains on sales of mortgage loans 20.12% 29.45% Net loss on other real estate owned and other assets 29 (2355.17%) 781.36% Other income (37.70%) 49.03% Total non-interest income (19.29%) (5.71%) Non-interest expense Salaries and wages (1.23%) (1.85%) Employee benefits (10.86%) (6.61%) Net occupancy (1.48%) 5.95% Equipment (14.82%) (8.34%) Marketing (17.70%) (24.06%) FDIC Insurance 13.87% (29.22%) Amortization of intangible assets (16.13%) (11.02%) Restructuring and merger-related expenses 2 (1700.00%) (71.91%) Other operating expenses (6.51%) (2.75%) Total non-interest expense (5.37%) (5.73%) Income before provision for income taxes 87.10% 63.13% Provision for income taxes 196.42% 534.10% Net income 68.19% 52.09% Preferred dividends and expenses associated with unamortized discount and issuance costs - (100.00%) - (100.00%) Net Income available to common shareholders 294.36% 121.89% Taxable equivalent net interest income 2.62% 3.86% Per common share data Net income available per common share - basic 277.78% 120.93% Net income available per common share - diluted 277.78% 120.93% Dividends declared 0.00% (40.00%) Book value (period end) 2.60% Tangible book value (period end) (1) 6.13% Average common shares outstanding - basic 0.07% 0.04% Average common shares outstanding - diluted 0.07% 0.04% Period end common shares outstanding 0.07% 0.07% (1) See non-GAAP financial measures for additional information relating to the calculation of this item. WESBANCO, INC. Consolidated Selected Financial Highlights Page 5 (unaudited, dollars in thousands) Selected ratios For the Nine Months Ended September 30, % Change Return on average assets % % % Return on average equity Return on average tangible equity (1) Yield on earning assets (2) Cost of interest bearing liabilities Net interest spread (2) Net interest margin (2) Efficiency (2) Average loans to average deposits Annualized net loan charge-offs/average loans Effective income tax rate Trust Assets, market value at period end For the Quarter Ending Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Return on average assets % Return on average equity Return on average tangible equity (1) Yield on earning assets (2) Cost of interest bearing liabilities Net interest spread (2) Net interest margin (2) Efficiency (2) Average loans to average deposits Annualized net loan charge-offs/average loans Effective income tax rate Trust Assets, market value at period end (1) See non-GAAP financial measures for additional information relating to the calculation of this item. (2) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest income and provides a relevant comparison between taxable and non-taxable amounts. WESBANCO, INC. Consolidated Selected Financial Highlights Page 6 (unaudited, dollars in thousands) % Change Balance sheets September 30, December 31, December 31, 2009 Assets % Change to September 30,2010 Cash and due from banks % % Due from banks - interest bearing Securities: Available-for-sale, at fair value Held-to-maturity (fair values of 476,710; 931 and 1,443, respectively) NM NM Total securities Loans held for sale Portfolio Loans: Commercial Commercial real estate Residential real estate Home equity Consumer Total portfolio loans, net of unearned income Allowance for loan losses Net portfolio loans Premises and equipment, net Accrued interest receivable Goodwill and other intangible assets, net Bank-owned life insurance Other assets Total Assets % % Liabilities Deposits: Non-interest bearing demand % % Interest bearing demand Money market Savings deposits Certificates of deposit Total deposits Federal Home Loan Bank borrowings Other short-term borrowings Junior subordinated debt owed to unconsolidated subsidiary trusts Total borrowings Accrued interest payable Other liabilities Total liabilities Shareholders' Equity Preferred stock, no par value; 1,000,000 shares authorized; none outstanding - Common stock, $2.0833 par value; 50,000,000 shares authorized; 26,633,848 shares issued; 26,586,953 shares, 26,567,653 shares and 26,567,653 shares outstanding, respectively - - Capital surplus Retained earnings Treasury stock (46,895; 66,195 and 66,195 shares - at cost, respectively) Accumulated other comprehensive income Deferred benefits for directors Total Shareholders' Equity Total Liabilities and Shareholders' Equity % % NM - Not Meaningful WESBANCO, INC. Consolidated Selected Financial Highlights Page 7 (unaudited, dollars in thousands) Average balance sheet and net interest margin analysis Three Months Ended September 30, Nine Months Ended September 30, Average Average Average Average Average Average Average Average Assets Balance Rate Balance Rate Balance Rate Balance Rate Due from banks - interest bearing 0.32% 0.19% 0.23% 0.19% Loans, net of unearned income (1) 5.51% 5.73% 5.60% 5.80% Securities: (2) Taxable 3.40% 3.84% 3.64% 3.88% Tax-exempt (3) 6.52% 6.56% 6.56% 6.59% Total securities 4.02% 4.48% 4.27% 4.57% Federal funds sold - 0.00% - 0.00% - - 0.24% Other earning assets 0.54% 0.83% 0.60% 0.97% Total earning assets (3) 4.98% 5.30% 5.11% 5.39% Other assets Total Assets Liabilities and Shareholders' Equity Interest bearing demand deposits 0.54% 0.68% 0.56% 0.64% Money market accounts 0.85% 1.03% 0.99% 1.07% Savings deposits 0.41% 0.50% 0.46% 0.51% Certificates of deposit 1.98% 2.72% 2.15% 2.89% Total interest bearing deposits 1.30% 1.82% 1.43% 1.95% Federal Home Loan Bank borrowings 3.37% 3.85% 3.56% 3.85% Other borrowings 2.60% 3.09% 2.62% 3.22% Junior subordinated debt 3.56% 4.36% 3.59% 5.09% Total interest bearing liabilities 1.56% 2.21% 1.74% 2.35% Non-interest bearing demand deposits Other liabilities Shareholders' equity Total Liabilities and Shareholders' Equity Taxable equivalent net interest spread 3.42% 3.09% 3.38% 3.03% Taxable equivalent net interest margin 3.61% 3.35% 3.58% 3.32% (1) Gross of allowance for loan losses and net of unearned income.Includes non-accrual and loans held for sale. Loan fees included in interest income on loans are $0.9 million and $3.1 million for the three and nine months ended September 30, 2010, respectively, and $0.9 million and $3.7 million for the same periods in 2009. (2) Average yields on available-for sale securities are calculated based on amortized cost. (3) Taxable equivalent basis is calculated on tax-exempt securities using a rate of 35% for each period presented. WESBANCO, INC. Consolidated Selected Financial Highlights Page 8 (unaudited, dollars in thousands, except per share amounts) Quarter Ended Statement of Income Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Interest income Loans, including fees Interest and dividends on securities: Taxable Tax-exempt Total interest and dividends on securities Other interest income 85 84 84 Total interest and dividend income Interest Expense Interest bearing demand deposits Money market deposits Savings deposits Certificates of deposit Total interest expense on deposits Federal Home Loan Bank borrowings Other short-term borrowings Junior subordinated debt owed to unconsolidated subsidiary trusts Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses Non-interest income Trust fees Service charges on deposits Electronic banking fees Net securities brokerage revenue Bank-owned life insurance Net securities gains/(losses) Net gains on sales of mortgage loans Net gain (loss) on other real estate owned and other assets 29 Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Net occupancy Equipment Marketing FDIC Insurance Amortization of intangible assets Restructuring and merger-related expenses 7 2 Other operating expenses Total non-interest expense Income before provision for income taxes Provision for income taxes Net income Preferred dividends - Net Income available to common shareholders Taxable equivalent net interest income $ 43,474 $ 42,683 $ 42,245 $ 42,291 $ 42,365 Per common share data Net income available per common share - basic $0.31 $0.30 $ 0.27 $0.09 Net income available per common share - diluted $0.34 $0.31 $0.30 $ 0.27 $0.09 Dividends declared $0.14 $0.14 $0.14 $0.14 Book value (period end) $22.45 $22.16 $22.30 Tangible book value (period end) (1) $12.11 $11.95 $11.63 $11.31 $11.41 Average common shares outstanding - basic Average common shares outstanding - diluted Period end common shares outstanding Full time equivalent employees (1) See non-GAAP financial measures for additional information relating to the calculation of this item. WESBANCO, INC. Consolidated Selected Financial Highlights Page 9 (unaudited, dollars in thousands) Quarter Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Asset quality data Non-performing assets: Non-accrual loans Renegotiated loans Total non-performing loans Other real estate and repossessed assets Total non-performing assets Loans past due 90 days or more and accruing Total non-performing assets and loans past due 90 days or more Loans past due 30-89 days Loans past due 90 days or more and accruing / total loans % Non-performing loans/total loans Non-performing loans and loans past due 90 days or more/total loans Non-performing assets/total loans, other real estate and repossessed assets Loans past due 30-89 days/total loans Allowance for loan losses Allowance for loan losses Provision for loan losses Net loan and deposit account overdraft charge-offs Annualized net loan charge-offs /average loans % Allowance for loan losses/total loans % Allowance for loan losses/non-performing loans x x x x x Allowance for loan losses/non-performing loans and loans past due 90 days or more x x x x x Quarter Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Capital ratios Tier I leverage capital % Tier I risk-based capital Total risk-based capital Shareholders' equity to assets Tangible equity to tangible assets (1) (1) See non-GAAP financial measures for additional information relating to the calculation of this item. NON-GAAP FINANCIAL MEASURES Page 10 The following non-GAAP financial measures used by WesBanco provide information useful to investors in understanding WesBanco’s operating performance and trends, and facilitate comparisons with the performance of WesBanco’s peers. The following tables summarize the non-GAAP financial measures derived from amounts reported in WesBanco’s financial statements. Three Months Ended Year to Date Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Sept. 30, (unaudited, dollars in thousands) Return on average tangible equity: Net income (annualized) Plus: amortization of intangibles (annualized) (1) Net income before amortization of intangibles (annualized) Average total shareholder's equity Less: average goodwill and other intangibles Average tangible equity Return on average tangible equity 11.80% 10.98% 10.94% 10.06% 6.68% 11.25% 6.48% Period End Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Tangible book value: Total shareholders' equity Less:goodwill and other intangible assets Tangible equity Common shares outstanding Tangible book value Tangible equity to tangible assets: Total shareholders' equity Less:goodwill and other intangible assets Tangible equity Total assets Less:goodwill and other intangible assets Tangible assets Tangible equity to tangible assets 6.34% 6.27% 6.06% 5.88% 5.75% (1) Tax effected at 35%.
